NUMBER 13-20-00030-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


ADOLFO GARCIA YBARRA JR.,                                                 Appellant,

                                              v.

WARDEN STRONG, ET AL.,                                                    Appellees.


                   On appeal from the 278th District Court
                         of Walker County, Texas.


                         MEMORANDUM OPINION

             Before Justices Longoria, Hinojosa, and Tijerina
               Memorandum Opinion by Justice Longoria

      Appellant Adolfo Garcia Ybarra Jr., an inmate housed in the Texas Department of

Criminal Justice Correctional Institutions Division (TDCJ–CID), filed a pro se in forma

pauperis suit against appellees Kelly Strong, Robert Jenkins, Christopher Lacox, Charles

Landis, Matt Gross, John Kolek, Gary Ferguson, Jan Gustafson, Eric Gilcrease, Angelina

McMillan, Ashley Wisneiske, Timothy Prieschel, and Elliot Ruiz, all employees of TDCJ–
CID. Appellant sued appellees in their individual and official capacities for tortious and

unconstitutional conduct he alleges occurred while he was incarcerated at the Ellis Unit.

See 42 U.S.C.A. § 1983. Appellees filed a motion to dismiss pursuant to Chapter 14 of

the Texas Civil Practices and Remedies Code and the Texas Tort Claims Act (TTCA).

See TEX. CIV. PRAC. & REM. CODE ANN. §§ 14.001–.014; 101.106(e), (f). The trial court

granted the motion to dismiss with prejudice. By five issues, appellant argues that the trial

court erred because (1) he timely filed suit within thirty days; (2) he exhausted his

administrative remedies with respect to appellees; (3) he substantially complied with the

requirement of an affidavit; (4) his § 1983 claims are not subject to the TTCA; and (5) the

trial court abused its discretion by dismissing the claims with prejudice. We affirm.

                                      I.       BACKGROUND 1

        On October 31, 2018, appellant filed suit and alleged that on July 23, 2018,

Gilcrease refused to let him “release [his] ‘bowels’” while he was working in the fields at

the Ellis Unit and subsequently that Gilcrease threatened to shoot him when he turned to

speak to another officer about it. Appellant filed Step 1 and Step 2 grievances concerning

this incident. See id. § 14.005. Appellant further alleged that various appellees retaliated

against him and made “terroristic threats” to his life for filing or attempting to file

grievances, falsely charged him with disciplinary infractions, illegally released his

personal information, were guilty of cruel and inhumane treatment, deprived him of legal

materials and property while in pre-hearing detention, engaged in conspiracy, and

endangered his life.


        1This case is before this Court on transfer from the Tenth Court of Appeals in Waco pursuant to a
docket-equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.
                                                   2
       On November 1, 2018, the trial court ordered the Attorney General to file an amicus

curiae advisory opinion with the court as to whether the inmate had satisfied all the

statutory requirements of Chapter 14. See id. §§ 14.001–.014. The Attorney General’s

Office served its amicus curiae advisory opinion on January 4, 2019, stating that appellant

had not complied with the exhaustion remedies in Chapter 14 and suggested that the

proceedings be stayed for a period of 180 days to allow appellant to properly complete

the grievance procedure. The trial court stayed the proceedings on January 8, 2019.

       Appellant filed a handwritten “Motion for Leave to File an Amended

Pleading/Complaint” to comply with the requirements of Chapter 14 ten days later, which

was granted and served as his amended petition. In his amended petition, appellant listed

two prior in forma pauperis lawsuits, but failed to include the operative facts of the cases,

the identity of each party named in the suit, and whether the dismissal of the suit was

based on a claim that was frivolous or malicious. See id. § 14.004(a)(2). On April 8, 2019,

appellant asked the court to issue a Temporary Restraining Order (TRO) “preventing

[appellees] from retaliating” and “‘transfer[ing] [him] immediately’ no less than fifty miles

from here,” as well as seeking an Order to Show Cause for a Preliminary Injunction.

       In appellees’ original answer, they plead the affirmative defense of official,

qualified, and sovereign immunity from suit. On October 23, 2019, appellees filed

“Defendants’ Objections to Plaintiff’s Request for a Temporary Restraining Order and

Preliminary Injunction, Defendants’ Amended Motion to Dismiss, and Defendants’

Amended Partial Motion to Dismiss.” Additionally, appellees asserted that appellant failed

to fully and timely exhaust his administrative remedies pursuant to Chapter 14, and so


                                             3
appellant should be barred from filing suit. Id. §§ 14.001–.014. Following a hearing, the

trial court signed a final judgment denying appellant’s request for a TRO and preliminary

injunction and granting appellees’ motion to dismiss with prejudice. This appeal followed.

                                   II.      CHAPTER 14

       By his first four issues, appellant argues that the trial court abused its discretion by

dismissing his claims with prejudice under Chapter 14 because he satisfied the

procedural requirements of the statute.

A.     Standard of Review and Applicable Law

       The trial court has broad discretion to dismiss a lawsuit brought under Chapter 14

as frivolous or malicious. See TEX. CIV. PRAC. & REM. CODE ANN. § 14.003(a)(2); Lentworth

v. Trahan, 981 S.W.2d 720, 722 (Tex. App.—Houston [1st Dist.] 1998, no pet.). This is

because: “(1) prisoners have a strong incentive to litigate; (2) the government bears the

cost of an in forma pauperis suit; (3) sanctions are not effective; and (4) the dismissal of

unmeritorious claims accrues to the benefit of state officials, courts, and meritorious

claimants.” Retzlaff v. Tex. Dep’t of Crim. Justice, 94 S.W.3d 650, 653 (Tex. App.—

Houston [14th Dist.] 2002, pet. denied). When determining if a claim is frivolous or

malicious the trial court may consider whether:

       (1) the claim’s realistic chance of ultimate success is slight; (2) the claim
       has no arguable basis in law or fact; (3) it is clear that the party cannot prove
       facts in support of the claim; or (4) the claim is substantially similar to a
       previous claim filed by the inmate because the claim arises from the same
       operative facts.

TEX. CIV. PRAC. & REM. CODE ANN. § 14.003(b). Accordingly, we review the dismissal of a

claim under Chapter 14 of the Civil Practice and Remedies Code for an abuse of


                                              4
discretion. See Hickson v. Moya, 926 S.W.2d 397, 398 (Tex. App.—Waco 1996, no writ).

The trial court abuses its discretion if it ruling is arbitrary or unreasonable or if it acts

without reference to any guiding legal principles. Id.

         Section 14.004 requires an inmate who files an affidavit or unsworn declaration of

inability to pay to file a separate affidavit identifying each action (other than under the

Family Code) previously brought by the person in which the person was not represented

by an attorney. See TEX. CIV. PRAC. & REM. CODE ANN. § 14.004(a)(1). The inmate must

also describe each action previously brought by the inmate by stating the operative facts

for which relief was sought, listing the case name, cause number, and the court in which

the action was brought, identifying each party named in the action, and stating the result

of the action, including whether the action or a claim that was a basis for the action was

dismissed as frivolous or malicious. Id. § 14.004 (a)(2). An inmate may avoid dismissal

by substantially complying with the statute. See Gowan v. Tex. Dep’t of Crim. Just., 99

S.W.3d 319, 322 (Tex. App.—Texarkana 2003, no pet.) (finding substantial compliance

when appellant failed to list a cause number). The purpose of the affidavit requirement is

so the trial court can determine, based on previous filings, if the suit is frivolous because

the inmate has already filed a similar claim. See Bell v. Tex. Dep’t of Crim. Just.–

Institutional Div., 962 S.W.2d 156, 158 (Tex. App.—Houston [14th Dist.] 1998, pet.

denied). Therefore, an affidavit that “identifies neither the parties nor the operative facts

cannot be said to be in substantial compliance with the requirements of [§] 14.004.”

Obadele v. Johnson, 60 S.W.3d 345, 348–49 (Tex. App.—Houston [14th Dist.] 2001, no

pet.).


                                             5
B.     Affidavit Requirement

       In his third issue, which we address first, appellant argues that the trial court

abused its discretion to the extent it dismissed his suit for failing to provide an unsworn

declaration about prior litigation.

       In his amended pleading, appellant listed two previous pro se lawsuits he filed. For

those suits, appellant only partially listed the parties involved and the judges who

dismissed the cases. For both, among other deficiencies, appellant failed to state the

operative facts, the names of all the parties involved in the suit, and whether it was

dismissed as frivolous or malicious. See TEX. CIV. PRAC. & REM. CODE ANN. § 14.004(a)(2).

Appellant claims he has substantially complied with § 14.004 because the trial court could

readily determine that the present lawsuit did not arise from the same operative facts as

the prior lawsuits because the facts of this case occurred after the prior lawsuits were

filed. However, when an inmate fails to comply with the affidavit requirements, the trial

court may assume that the current action is substantially similar to one previously filed by

an inmate, and thus is frivolous. Douglas v. Turner, 441 S.W.3d 337, 339 (Tex. App.—

Waco 2013, no pet.). An affidavit that “identifies neither the parties nor the operative facts

cannot be said to be in substantial compliance with the requirements of [§] 14.004.”

Obadele, 60 S.W.3d at 348–49. Because appellant failed to list the operative facts of his

two prior lawsuits, as well as the names of all the parties, we conclude that he did not

substantially comply with § 14.004, and that the trial court did not abuse its discretion in

dismissing his suit on this basis. See Douglas, 441 S.W.3d at 339 (holding that the failure

to file the affidavit with the required information or the inmate account statement can result


                                              6
in dismissal without notice or hearing). We overrule his third issue. 2

C.      Dismissal with Prejudice

        In his fifth issue, appellant argues the trial court abused its discretion by dismissing

his suit with prejudice.

        Generally, dismissal of a suit filed by an inmate is proper when they have failed to

comply with the rules governing filing, and the trial court should dismiss the suit without

prejudice because it is not a dismissal on the merits. See Hughes v. Massey, 65 S.W.3d

743, 746 (Tex. App.—Beaumont 2001, no pet.). However, dismissal with prejudice is

proper after appellant was given an opportunity to amend his pleadings and still failed to

comply with the statute. See Lentworth, 981 S.W.2d at 722–23; Hubler v. City of Corpus

Christi, 564 S.W.2d 816, 823 (Tex. Civ. App.—Corpus Christi 1978, writ ref’d n.r.e.). Here,

the trial court granted appellant 180 days to amend his petition to conform to the rules.

Because appellant was given an opportunity to amend his pleading and still failed to

comply with the statute, the trial court properly dismissed appellant’s suit with prejudice.

See Lentworth, 981 S.W.2d at 722–23. Therefore, we overrule appellant’s fifth issue.

                                          III.    CONCLUSION

        The judgment of the trial court is affirmed.


                                                                          NORA L. LONGORIA
                                                                          Justice

Delivered and filed on the
1st day of July, 2021.


        2 We need not address appellant’s first two issues and his fourth issue as we have determined that

appellant failed to comply with the affidavit requirement of Chapter 14, and thus dismissal was appropriate.
See TEX. R. APP. P. 47.1.
                                                     7